DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2,  and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Upah et al (US 10,479,408) in view of Heon et al (US 10,442,458).  Upah discloses:
With regard to claim 1 - A vehicle front structure comprising: 
a vehicle frame; 
an upper suspension arm 90L pivotally coupled to the vehicle frame about first 98L and second 100L upper pivot points; 
a lower suspension arm 92L pivotally coupled to the vehicle frame about first and second lower pivot points; and
a rack and pinion steering 172 arranged between the upper and lower suspension arms, the rack and pinion steering 172 being located adjacent the second upper pivot point 100L and between the first and second upper pivot points 98L,100L with respect to a longitudinal vehicle direction.

A vehicle front structure comprising: 
a vehicle frame 12; 
an upper suspension arm 110 pivotally coupled to the vehicle frame 12 about first and second upper pivot points; 
a lower suspension arm 108 pivotally coupled to the vehicle frame 12 about first and second lower pivot points; 
a sway bar 136 attached to the upper suspension arm 110 and located above the upper suspension arm; and
a rack and pinion steering 160 arranged between the upper and lower suspension arms, the rack and pinion steering 160 being located adjacent the second upper pivot point (see Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Upah with the teaching of Heon so as to include a sway bar to help reduce body roll.

With regard to claim 2, Upah discloses a front shock absorber 94L coupled between the vehicle frame 12 and the upper suspension arm 90L, the shock absorber 94L being attached to the upper suspension arm 90L at a front shock absorber attachment point that is located closer to the first upper pivot point than to the second upper pivot point as viewed in a lateral vehicle direction (see Fig. 3).

With regard to claim 5, Heon teaches wherein the sway bar is located between the first and second upper pivot points with respect to the longitudinal vehicle direction.  As the sway bar of Heon would be attached the upper arm of Upah at a position more outwardly than the second upper pivot point, the 

With regard to claim 6, Upah discloses wherein the upper suspension arm includes a first stamped arm part and a second stamped arm part that are fixed together (“The structural elements can be formed by any appropriate process, such as but not limited to rolling, hydroforming, bending, welding, extruding, stamping, any combination of these processes, etc.” – Column 7, Lines 49-52).

With regard to claim 7, Upah discloses a front differential 182 provided on the vehicle frame at a location forward and below of the rack and pinion steering (“he output gear can drive one or each of a pair of driveshafts r. Each of the driveshafts can drive a respective one of the front wheels 14L, 14R. In another example, a differential gear assembly can couple the output gear to each of the driveshafts such that each of the wheels 14L, 14R can be driven at different speeds and different percentages of the torque input by the power source.” – Column 18, lines 51-58).

With regard to claim 8, Upah discloses wherein the front differential 182 is vertically aligned with a front shock absorber attachment point of the upper suspension arm as viewed in a lateral vehicle direction (see Figs. 3 and 13).

With regard to claim 9, Upah discloses wherein the upper suspension arm 90L has a main body, a necked portion with a ball joint, a first arm part with the first upper pivot point and a second arm part with the second upper pivot point (see marked up Fig. below).

    PNG
    media_image1.png
    658
    731
    media_image1.png
    Greyscale

With regard to claim 10, Upah discloses wherein the first arm part primarily extends from the main body to the first upper pivot point in a lateral vehicle direction, and the second arm part has a goose neck section that primarily extends from the main body in the longitudinal vehicle direction and then primarily extends in the lateral vehicle direction to the second upper pivot point (see above).

With regard to claim 11, Upah discloses a tie rod 170L having a first end operatively coupled to the rack and pinion steering 160 and a second end configured to be coupled to a knuckle 96L, the tie rod 170L extending beneath the goose neck section of the second arm part (Fig. 3).



With regard to claim 13, Upah discloses wherein the second upper pivot point is located rearward of the first upper pivot point with respect to the longitudinal vehicle direction (see marked up Fig. above).

With regard to claim 14, Upah discloses wherein the upper suspension arm has a ball joint that is located closer to the first upper pivot point than the second upper pivot point as viewed in a lateral vehicle direction (see marked up Fig. above).

Allowable Subject Matter
Claims 3, 4, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 24, 2022